Citation Nr: 0214935	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for service-connected varicose veins of the left 
lower extremity.

2.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to an increased evaluation in excess of 
40 percent for varicose veins of the left leg and a TDIU.

The issue of entitlement to a TDIU will be discussed in the 
remand portion of this decision.


FINDINGS OF FACT

The varicose veins of the left lower extremity are currently 
manifested by prominent venous varicosities running the 
length of the leg, nearly constant pain and swelling, 
discoloration of the skin and persistent ulcerations. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for varicose veins 
of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.104, Diagnostic Code 7120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the issue of entitlement to an increased 
rating for varicose veins of the left leg, we note that the 
RO has provided the veteran with notice of the provisions of 
the VCAA in a Supplemental Statement of The Case dated in 
December 2001 and an explanation of how VA would assist him 
in obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  Furthermore, the 
information in the December 2001 Supplemental Statement of 
the Case included an explanation of what information and 
evidnece would be obtained by VA.  It was noted that VA would 
obtain evidence such as records of other Federal agencies.  
It was also explained that the appellant must provide 
information to identify existing records.  Thus, VA has 
notified the appellant of the information and evidence 
necessary to substantiate his claims and has explained what 
information and evidence would be obtained by VA and what 
information and evidence needed to be provided by the 
appellant.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  He has been provided 
with VA examinations which address the increased rating claim 
on appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate the increased rating 
claim, and he has been notified of VA's efforts to assist 
him. As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the increased rating claim.  For 
these reasons, further development of this particular issue 
is not necessary to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show onset during 
active duty of chronic medical problems affecting his lower 
extremities due to varicose veins.  His medical history in 
service and post-service shows that he underwent multiple 
venous stripping procedures to treat his varicosities.  
Service connection for varicose veins was initially granted 
in an April 1978 RO decision.   The veteran currently has a 
40 percent disability rating assigned to each leg for 
varicose veins.

In October 1999, the veteran reopened his claim and sought an 
increased rating for, inter alia, varicose veins of his left 
lower extremity.  We will focus our attention on the evidence 
demonstrating his present level of impairment due to varicose 
veins of his left leg.  (See Francisco v. Brown, 7 Vet. App. 
55 (1994):  Where the veteran's entitlement to compensation 
for a particular disability has already been established, and 
an increased disability rating is at issue, the Board need 
only concern itself with evidence showing the present level 
of impairment caused by the disability at issue.)  We note 
that the medical evidence shows that the veteran suffers from 
peripheral neuropathy of both legs which is secondary to his 
varicose veins.  The neuropathy is service connected, the 
symptoms of the neuropathy are separately rated from the 
varicose veins and the rating for bilateral peripheral 
neuropathy of the lower extremities is not currently on 
appeal.

The file includes VA outpatient medical reports dated from 
September 1999 to January 2001 which show that the veteran 
was treated on several occasions for lower extremity pain and 
recurrent ulcerations of his left leg.  The veteran was noted 
to have healing difficulties with his topical skin 
ulcerations.  He wore elastic compression stockings over his 
lower extremities to improve his impaired circulation.

The report of a September 1999 VA examination shows that the 
veteran suffered from constant lower extremity pain due to 
his varicosities.  Physical examination of his left lower 
extremity revealed multiple surgical scars from prior venous 
stripping procedures which were non-tender.  Keloid formation 
over some of the scars was observed.  He had prominent venous 
varicosities of his left leg running from the posterior thigh 
down to his ankle and the examiner deemed the veteran's left 
leg to be more adversely affected by them as compared to the 
right.  No interstitial edema was observed.  The veteran had 
two tender ulcers, each measuring 3-millimeters in diameter, 
one located on each side his left ankle at the malleolar 
area, which were draining serous fluid.  No cellulitis was 
found on examination.  Color photographs of his left lower 
extremity show the aforementioned ulcers and that the leg was 
mottled and discolored.  The diagnoses were significant 
venous varicosities of the lower extremities, left greater 
than right, with left bi-malleolar ulcerations and chronic 
bilateral lower extremity vein.  In his commentary, the 
examiner stated that the veteran had obvious deformities of 
his lower extremities.  The examiner expressed concern about 
the veteran's topical ulcers of his left malleoli.

The transcript of an August 2001 RO hearing shows that the 
veteran testified, in pertinent part, that his varicose veins 
produced constant pain and swelling in his legs and that his 
physical activities were very limited because he was unable 
to stand for prolonged periods because of his varicosities.  
He also reported that he suffered from recurring ulcerations 
of his leg and that even the most minor topical injuries of 
his skin would heal very slowly and were prone to develop 
into ulcerating lesions.

A private medical report dated in September 2001 from Richard 
Roedensheimer, M.D., shows that the veteran had minimal 
swelling of his lower extremities and evidence of skin 
pigmentation changes and scarring from previous ulcerations.  
The varicosities were distributed diffusely across both lower 
extremities.  The relevant impressions were chronic venous 
insufficiency, previous stripping of the greater saphenous 
veins and varicose veins, bilaterally, and previous venous 
ulcers with residual evidence of scarring.

The report of an October 2001 VA examination shows that the 
veteran complained of having constant aching pains in his 
legs due to his varicose veins with associated swelling.  
Physical examination of his left lower extremity revealed 
diffuse varicose veins and multiple irregular hypopigmented 
scars of lesions, but no edema and no open ulcerations at the 
time of the examination.  The diagnosis was varicose veins of 
the lower extremity.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran's varicose veins of his left lower extremity are 
currently rated as 40 percent disabling under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7120.  The rating 
schedule provides that a 40 percent evaluation is warranted 
for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
varicose veins with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is warranted for varicose 
veins with massive board-like edema with constant pain at 
rest.

Applying the objective findings shown in the medical records 
and the veteran's hearing testimony to the rating schedule, 
we find that the evidence warrants the assignment of an 
increased rating, from 40 percent to 60 percent, for varicose 
veins of the left leg, based on indications that the veteran 
suffers from persistent ulcerations.  Although the most 
recent VA examination of October 2001 does not show active 
ulcers, the scars from numerous prior ulcerations were noted 
on examination and the prior medical records do indicate that 
the veteran has an ongoing problem with recurring skin 
lesions of his left leg which heal slowly and poorly.  This 
evidence also corroborates his hearing testimony, in which he 
reports that he is prone to developing ulcerating lesions on 
his legs from minor injuries.  We find that these symptoms 
more closely approximates the criteria for a 60 percent 
evaluation in the rating schedule for persistent ulcerations.  
Therefore, resolving all doubt in favor of the veteran, we 
will grant an increased rating, to 60 percent, for varicose 
veins of his left lower extremity, subject to the laws and 
regulations which govern awards of VA compensation.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

To the extent that the veteran contends that a 100 percent 
rating is warranted for varicose veins of the left lower 
extremity, because the evidence shows only that the veteran 
has mild swelling of his leg but not massive board-like 
edema, a total rating cannot be assigned. 


ORDER

A 60 percent evaluation for varicose veins of the left lower 
extremity is granted.


REMAND

The file indicates that in the veteran's Substantive Appeal 
of March 2001 he stated that both his legs had persistent 
edema and ulcerations.  As both the rating was the same for 
both service-connected lower exexpressed when the veteran 
submitted this statement, the veteran was clearly stating 
that he wanted an increased rating for both lower 
extremeties.  Such a statement must be taken as a request to 
reopen the claim for an increased rating for the varicose 
veins of the right leg.  As the increased rating claim for 
the right leg is not currently on appeal, it is referred to 
the RO for appropriate action.  However, because it is 
inextricably intertwined with the TDIU issue, the appeal of 
the TDIU claim must be held in abeyance pending action on 
this unadjudicated increased rating claim.  See Holland v. 
Brown, 6 Vet. App. 443 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The RO must take appropriate steps to develop and adjudicate 
the aforementioned claim of entitlement to an increased 
rating for varicose veins of the right lower extremity.  If 
the claim is not resolved in the veteran's favor, the RO 
should ensure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal of the RO's 
decision, as outlined in 38 U.S.C.A. § 7105 (West 1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate 
the veteran's claim of entitlement to an 
increased rating for varicose veins of 
the right lower extremity.  Thereafter, 
the veteran and his representative must 
be informed of the veteran's appellate 
rights and notified of all requirements 
for completing an appeal of the RO's 
decision with regard to this issue in 
accordance with the provisions of 38 
U.S.C.A. § 7105 (West 1991) and 38 
C.F.R. § 20.302 (2001).  These 
requirements include a timely Notice of 
Disagreement, a Statement of the Case, 
and a timely Substantive Appeal.

2.  After the development of the 
inextricably intertwined claim for an 
increased rating for the right leg is 
completed, the RO should readjudicate 
the veteran's claim for a TDIU due to 
his service-connected disabilities.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

